The record shows that the decree of the Municipal Court of the City of Providence, disallowing the instrument purporting to be the last will and testament of Mary Cannon, deceased, was entered on September 13, 1895; that the appellant, on September 24, 1895, filed in that court his claim of appeal, and also an appeal bond which was duly approved by the judge of the court, but that he did not file his reasons of appeal in the Common Pleas Division within fifty days from the entry of the decree from which the appeal was taken; that after the expiration of the fifty days, on December 14, 1895, the Common Pleas Division, on the appellant's motion, granted leave to file reasons of appeal, and subsequently the then attorneys of the appellees acknowledged notice of the appeal, the receipt of a copy of the reasons therefor, and also service of summons to appear in the case.
The appellees now move to dismiss the appeal because the motion in the Common Pleas Division for further time in which to file the reasons of appeal was not made within the fifty days ensuing the date of the determination appealed from. They contend that the granting of the motion after the fifty days had elapsed was in excess of the jurisdiction conferred on the court by the Judiciary Act, cap. 28, § 6, as amended by § 89 of the act entitled "An act in amendment *Page 62 
of the Judiciary Act, passed May 17, 1895, and which has since been re-enacted, in the same words, as Gen. Laws R.I. cap. 248, § 6, as follows:
"Reasons of appeal, specifically stating the grounds of such appeal, shall be filed in the office of the clerk of the division appealed to, within the period of fifty days from the date of determination appealed from; to which reasons the appellant shall be restricted, unless, for cause shown and with or without terms, the said division allow amendments thereof and additions thereto. And notice of the appeal, and a copy of the reasons thereof, shall be served on each of the adverse parties, and said notice of appeal shall contain a summons to appear on such assignment-day, and shall be served on each of the adverse parties at least five days prior to such assignment-day:Provided, that for cause shown further time may be granted by any justice of the supreme court, in any county, with or without costs, in his discretion, either to file a certified copy of the record of the proceedings appealed from, or reasons of appeal, or to make service, or further service, as aforesaid, or as directed by the court; and provided generally, that the appellate court may make such other and further order as, in its discretion, the circumstances of the case may require."
We do not think that the Common Pleas Division exceeded its jurisdiction. The claiming of the appeal, and the filing and approval of the bond in the Municipal Court, and the claiming in that court of a jury trial, removed the case to the Common Pleas Division. Judiciary Act, cap. 28, § 2; Gen. Laws R.I. cap. 248, § 2. The purpose of the reasons of appeal is to notify the adverse party of the grounds of appeal, that such party may be apprised of what he is to meet at the trial. If they are not filed within the period specified, the statute provides that, for cause shown, further time may be granted. This provision was enacted to afford a remedy to a party failing to file his reasons of appeal within the specified time, through accident, mistake, or other cause. Our opinion is, too, that it was not necessary that the motion for further time should have been filed within the fifty days; *Page 63 
for if there was time to make the motion within the fifty days there would ordinarily be no necessity for it, since there would be sufficient time in which to file reasons of appeal; and the purpose of the provision, as already stated, was to afford a remedy in case of failure to file the reasons through accident, mistake, or other cause, which might operate to prevent the filing of a motion for further time until the fifty days had elapsed.
This motion comes with poor grace after three jury trials have been had, the last of which resulted in a verdict for the appellant. Having subjected the appellant to the expense of a protracted litigation and taken its chances, the appellees are estopped from taking advantage of any defect in the pleadings, if defect exist, unless such defect be jurisdictional. Tingley v.City of Providence, 9 R.I. 388; Patton v. Hughesdale Mfg.Co., 11 R.I. 188; In Re Washington street, 19 R.I. 156.
Moreover, the motion to dismiss is itself irregular, since it does not appear that it was made in the Common Pleas Division, and the case has been certified to us merely on the appellees' petition for a new trial on the ground that the verdict is against the evidence.
The motion to dismiss is denied.